October 23, 2008
 
Nathaniel MacLeitch
AMV Holding Limited
65 High Street
Marlow
Buckinghamshire, United Kingdom


Re: Employment Agreement
 
Dear Mr. MacLeitch,
 
I am writing to set out the terms of your employment with AMV Holding Limited
(the “Company”).
 
IT IS AGREED as follows:
 
1.
JOB TITLE, DUTIES AND CONDUCT

 
1.1.
You are employed as a joint managing director of the Company and you shall serve
the Company in this, or an equivalent position, and in such other position or
positions with the Company and its subsidiaries and affiliates consistent with
your position as a joint managing director of the Company and shall perform such
duties as the Chief Executive Officer of Twistbox Entertainment, Inc. (the
“CEO”) or the Board of Directors of Mandalay Media, Inc. shall reasonably assign
you from time to time. You shall report directly to the CEO or such other person
as the Company shall determine from time to time.

 
1.2.
You shall devote substantially all of your business time and attention to the
services required of you hereunder, and shall perform such services in a manner
consistent with the duties of your position, provided the foregoing shall not
prevent you from (i) serving on the board of directors of non-profit
organizations and, with the prior written approval of the Board, other
companies, (ii) participating in charitable, civic, educational, professional,
community or industry affairs and (iii) managing your and your family’s passive
personal investments; provided such activities in the aggregate do not interfere
or conflict with your duties hereunder or create a potential business conflict.
You shall be subject to the terms and conditions of any applicable policy of the
Company regarding service on behalf of any other organization.

 
1.3.
During the Employment, you shall not become associated with any entity, whether
as a principal, partner, employee, director, consultant, joint venturer, lender,
investor, individual proprietor, shareholder or otherwise (other than as a
holder of not in excess of 2% of the outstanding voting shares of any publicly
held company), that is actively engaged or preparing to be actively engaged in
any geographic area in any business which is in competition with a business
conducted by the Company or any of its subsidiaries or affiliates at the time of
the alleged competition. During the Employment, you shall not engage in any
activity or activities preparatory to competing with the Company.

 
2.
DATE OF COMMENCEMENT

 
Your employment with the Company will commence as of the date hereof (the
“Commencement Date”) and shall be subject to earlier termination in accordance
with its terms.

1

--------------------------------------------------------------------------------



No previous employment with a previous employer counts as part of your period of
continuous employment which commenced on the Commencement Date.
 
3.
COMPENSATION

 
3.1.
Your base salary during the first Earn-Out Period (as defined in the Stock
Purchase Agreement, by and among Mandalay Media, Inc., Nathaniel MacLeitch, Jack
Cresswell and the shareholders of the Company signatories thereto, dated as of
October 8, 2008 (the “Stock Purchase Agreement”), which will accrue from day to
day, will be at the rate of £60,000 per annum payable monthly in arrears direct
into your bank account on or before the last day of each calendar month. Where
this falls on a weekend or public holiday, payment will be made on the last
working day before that day. Within ten (10) days of the beginning of the second
Earn-Out Period and the third Earn-Out Period, as applicable, you may provide
the Company with a notice setting forth the base salary you wish to receive for
such period, which shall be no greater than £100,000 per annum. In the event
that you fail to provide the Company with such a notice within such ten day
period, your base salary for such period shall be £60,000 per annum. After the
expiration of the Earn-Out Term (as defined in the Stock Purchase Agreement),
your base salary will be reviewed on an annual basis in March of each year.
There is no obligation on the Company to increase the level of your base salary
at a review. An increase awarded in one year will not influence or set a
precedent in relation to future years.

 
3.2.
Following the expiration of the Earn-Out Term, you may then be eligible to
receive a performance/merit bonus as determined by Company’s Board based upon
several factors including the profitability of the Company, your performance and
the achievement of the goals set by the Company’s Board during each fiscal year.
Any bonus paid to you is entirely discretionary and there is no contractual
entitlement to receive it nor shall it be deemed to become part of your
contractual remuneration or salary for pension purposes or otherwise. In the
event your employment is terminated or you are under notice of termination prior
to the payment date (whether such notice is given by the Company or you) you
will forfeit all and any rights and entitlements to a bonus and will not have
any rights against the Company in respect of the loss of such entitlement. The
Company reserves in its absolute discretion the right to terminate or amend any
bonus scheme without notice to you. Receipt of a discretionary bonus one year
creates neither right to nor expectation of any bonus in the next year.

 
3.3.
You authorise the Company at any time during your employment, or in any event on
the termination of your employment, howsoever arising, to deduct from your
salary and from any other sums reimbursable to you by the Company, any monies
from time to time due from you to the Company including, but not limited to any
outstanding loans, advances, payment for excess holiday, overpayment of wages
and any other monies owed by you to the Company.

 
3.4.
You shall be entitled to participate in all bonus and benefit programs that the
Company establishes and makes available to its executive employees, if any, to
the extent that your position, tenure, salary, age, health and other
qualifications make you eligible to participate, including, but not limited to,
health care plans, life insurance plans, disability insurance, retirement plans,
and all other benefit plans from time to time in effect. The Company shall pay
for your participation in the health care plan that it currently has in place.
The Company shall also reimburse you up to £500 per month for the lease of an
automobile to be used in connection with your employment with the Company.

 
2

--------------------------------------------------------------------------------



4.
LOCATION

 
Your principal place of work at the date of this letter is 65 High Street Marlow
Bucks SL7 1AB, United Kingdom. You may also be required to travel within the UK
and abroad in the course of your duties from time to time at the reasonable
discretion of the Company.
 
5.
HOURS OF WORK

 
5.1.
Your normal hours of work are from 8:00 a.m. to 5:00 p.m. or 9.00 a.m. to 6.00
p.m. Monday through Friday, inclusive. You are entitled to a one (1) hour lunch
break. You may be required to work additional hours either, as and when
requested by the Company, or when the proper performance of your work requires.
You will not be entitled to be paid extra remuneration for any such additional
hours worked in excess of your basic weekly hours.

 
5.2.
You agree that the limit in regulation 4(1), Working Time Regulations 1998 (“the
Regulations”) does not apply during your employment and that if necessary for
the proper performance of your duties you will work more than an average of 48
hours in each seven day period (as defined by and calculated in accordance with
the Regulations). You can withdraw your agreement to the terms of this clause by
giving to the Company three months’ written notice.

 
6.
HOLIDAY ENTITLEMENT

 
6.1.
Your annual holiday entitlement is twenty-five (25) days in the Company’s
holiday year which runs from January to December, plus Bank Holidays in England
and Wales. Your entitlement for a part year will be pro-rated according to your
annual entitlement. You are entitled to your full remuneration and benefits
during days taken as holiday.

 
6.2.
You are required to give at least two weeks’ notice of a proposed holiday. No
more than 10 consecutive days’ holiday (plus weekends falling in between) may be
taken at any one time. The provisions of regulations 15(1) to (4) of the
Regulations do not apply to your employment. Unused holiday entitlement may not
be carried over from one calendar year to the next without the prior written
consent of the Company.

 
6.3.
Upon termination of employment, you will receive payment in respect of any days’
holiday which has accrued but has not been taken by the date your employment
terminates. A pro-rated sum will be deducted in respect of any days you have
taken in excess of your holiday entitlement from your last salary payment. For
these purposes a day’s pay is calculated as 1/260 of your annual salary.

 
6.4.
During any period of notice (whether given by the Company or by you), no
contractual holiday entitlement shall accrue, save that your entitlement to
annual leave pursuant to regulation 13 of the Regulations shall continue to
accrue during such period.

 
6.5.
The Company reserves the right, at its sole discretion, to require you to take
or not to take all or part of any outstanding holiday during any notice period
or period of Garden Leave.

 
7.
PENSION SCHEME

 
7.1.
The Company shall not be liable to pay or provide any pension to or for your
benefit (without prejudice to the Company’s obligation (if any) pursuant to the
Welfare Reform and Pensions Act 1999, the Finance Act 2000 and the Stakeholder
Pension Schemes Regulations 2000 to facilitate access to a stakeholder pension
scheme) and you are encouraged to make your own pension arrangements.


3

--------------------------------------------------------------------------------



7.2.
The Company has not opted to treat your employment as contracted-out employment
by reference to an occupational pension scheme and a contracting-out certificate
issued in accordance with the Pension Schemes Act 1993 is not in force in
respect of your employment.

 
8.
ABSENCE AND SICKNESS

 
8.1.
Any unauthorized absence requires you to notify the CEO (or his designated
deputy) by 10.00 a.m. on the first day of any such unauthorized absence. If you
are still off work on the third day you must contact the CEO to report on your
progress. You must keep the CEO regularly informed of your absence and of the
expected duration of your absence. Failure to notify the Company of your absence
may render you subject to disciplinary action and may also bar you from
receiving sick pay.

 
8.2.
Absence through sickness or injury must be covered by a medical certificate. For
the first seven days a self-certificate form (available from Human Resources)
must be completed on your return to work and submitted to Human Resources For
illness of more than seven days, a doctor’s certificate must be produced on the
eighth day and should be submitted regularly for any period of sickness
thereafter. On each occasion a medical certificate expires and you do not
anticipate returning to work, you must notify the Head of Worldwide Sales on the
first working day following the expiry of the medical certificate.

 
8.3.
Provided that you comply with your obligations under this clause 8, the Company
may at its absolute discretion make full payment of salary while you are absent
for sickness or injury for a maximum period of thirty (30) days in any
twelve-month period and for any subsequent such absence in the same calendar
year you will receive such pay (if any) as the Company may in its sole
discretion deem appropriate. The foregoing is without prejudice to any
entitlement to statutory sick pay (“SSP”) under the Social Security
Contributions and Benefits Act 1992 (for which purpose Monday to Friday
(inclusive) in each week shall be qualifying days). Any payment made in respect
of a day of sickness shall count towards any entitlement to SSP and any other
sickness or other benefit obtainable by you under any social security, national
insurance or other legislation for the time being in force or any benefit
received by you as a result of contributions paid by the Company to any health
insurance scheme. Only SSP will be paid for any period of absence due to
sickness during your probationary period and/or your notice period. The Company
at all times reserves the right to withhold, discontinue or request repayment of
any contractual sick pay:

 

 
8.3.1.
if it is satisfied that you have misrepresented your state of health or are in
any way abusing the sickness scheme; or

 

 
8.3.2.
if an injury from an accident at work was caused by your misconduct at work; or

 

 
8.3.3.
if you fail to follow the Company’s absence rules; or

 

 
8.3.4.
if, in the opinion of a doctor nominated by the Company, you are well enough to
work; or

 

 
8.3.5.
if you behave in a manner likely to impede your recovery.

 
8.4.
You agree to be examined by a medical practitioner nominated by the Company on
the Company’s request, the cost of which will be borne by the Company. You shall
authorise the medical practitioner carrying out the examination to disclose to
or discuss with the Company and its advisers any matters arising from such
examination.

 
4

--------------------------------------------------------------------------------



9.
PERIOD OF NOTICE AND TERMINATION OF EMPLOYMENT

 
9.1.
You will be required to give six (6) months notice in writing to terminate your
employment. Notwithstanding anything to the contrary set forth herein or in the
Stock Purchase Agreement, if you terminate your employment with the Company
under this clause 9.1 prior to the expiration of the Earn-Out Term, you
acknowledge and agree that neither the Company nor Mandalay Media, Inc. shall be
obligated to pay you any portion of any Earn-Out Payment (as defined in the
Stock Purchase Agreement) that might otherwise be payable for the Earn-Out
Period (and any subsequent Earn-Out Periods) in which you are not fully employed
by the Company during such Earn-Out Period.

 
9.2.
Should the Company wish to terminate your employment prior to the second
anniversary of the Commencement Date, other than for the reasons set out in
clause 9.4 below, you will be entitled to receive payments in the amount of your
base salary then in effect up to the second anniversary of the Commencement
Date, and you shall be entitled to six (6) months notice of such termination.

 
9.3.
The Company shall be entitled at its sole discretion at any time to terminate
your employment forthwith without notice in accordance with this clause 9.3 and
to make a payment of basic salary to you as set forth above in lieu of any
notice period and to deduct tax and national insurance from any such payment,
provided that if the Company shall decide not to make a payment to you under
this clause, you shall not be entitled to enforce the payment as a contractual
debt or as liquidated damages and your sole remedy will be in the form of
damages in respect of any unexpired period of notice. Where you have received a
payment in lieu of notice, you will not be entitled to any additional
compensation in respect of holiday which would otherwise have accrued during
your notice period. For the avoidance of doubt, you shall be entitled to receive
your pro-rata share of any Earn-Out Payment made by Mandalay Media, Inc. unless
you terminate your employment with the Company pursuant to clause 9.1.

 
9.4.
Notwithstanding the other provisions of this clause 9, your employment may be
terminated by the Company by written notice having immediate effect and without
notice or payment in lieu of notice or payment of any compensation or liquidated
damages if you are guilty of gross misconduct or in any way fundamentally breach
your employment contract with the Company. The following are examples of conduct
that would entitle the Company to terminate your employment summarily:

 

 
9.4.1.
theft, fraud, intentionally providing false or misleading information or any act
of dishonesty;

 

 
9.4.2.
any act or attempted act of violence or abusive behaviour towards people or
property including causing deliberate damage to the Company’s property;

 

 
9.4.3.
indecent behaviour towards or harassment or bullying of fellow employees,
suppliers, customers or clients;

 

 
9.4.4.
incapability through alcohol, non-prescribed drugs or other substances,

 

 
9.4.5.
wilful and persistent breach of health and safety regulations;

 

 
9.4.6.
a serious act of insubordination or wilful refusal to carry out reasonable
requests;

 

 
9.4.7.
serious or persistent neglect of duties or a series of persistent breaches of
the terms and conditions of your employment, other than a breach which is
capable of remedy and is remedied forthwith by you at the Company’s request to
the reasonable satisfaction of the Company;

 
5

--------------------------------------------------------------------------------




 
9.4.8.
failure to comply in any material respect with any policy, procedures or rules
of any professional or regulatory body governing the business carried out by the
Company including, without limitation, any policy in respect of equal
opportunities and harassment, data protection and use of email and the internet;

 

 
9.4.9.
unauthorized use of or disclosure of confidential information;

 

 
9.4.10.
serious breach of the Company’s policies, procedures or rules contained in the
Employee Handbook, which may be amended from time to time;

 

 
9.4.11.
falsifying records or expense claims;

 

 
9.4.12.
conviction of a criminal offence, other than a minor offence, arising from or
related to your work for the Company;

 

 
9.4.13.
conviction of a criminal offence committed outside working hours which in the
opinion of the Company acting reasonably adversely affects the Company’s
business or reputation, or affects your suitability for the type of work which
you perform or affects your acceptability to other employees;

 

 
9.4.14.
any act of gross misconduct or any other act or omission (whether or not during
or in the context of your employment) which, in the opinion of the Company
acting reasonably, brings or is likely or calculated to bring the name or
reputation of the Company into disrepute or to materially prejudice the
interests of the business of the Company;

 

 
9.4.15.
unauthorized signing of documentation committing the Company to any financial
obligation or exceeding your authority in any other way; or

 

 
9.4.16.
misuse of the Company’s computer system or any other Company owned equipment.

 
9.5.
The Company shall have the right to suspend you (subject to the continued
payment of salary and benefits) pending any investigation into any potential
dishonesty, gross misconduct or any other circumstances which may give rise to a
right to the Company to terminate your employment for such period as it thinks
fit.

 
10.
GARDEN LEAVE

 
10.1.
After notice of termination has been given by either party you may be required
by the Company in its absolute discretion not to attend at your place of work or
other offices of the Company at any time and not to perform any duties for the
Company or to perform only such specific duties, projects or tasks as are
expressly assigned to you by the Company, in any case for such period and at
such place or places (including, without limitation your home) as the Company in
its absolute discretion may decide. You will continue to receive your full pay
and contractual benefits during any such period. Any period of Garden Leave will
not exceed the period of notice the Company is required to give you pursuant to
clause 9.2 of this agreement.

 
10.2.
During any such period you shall:

 

 
10.2.1.
if requested by the Company resign from any office which you may hold in the
Company or which you hold as a nominee of the Company;

 

 
10.2.2.
notify the Company of any change of address or contact details;

 
6

--------------------------------------------------------------------------------




 
10.2.3.
if requested by the Company return all of the Company’s property which is held
by you or is under your control including without limitation all confidential
information, documents, software and copies of documents and software;

 

 
10.2.4.
if requested by the Company, refrain from contacting employees, clients and
professional contacts of the Company except where such employees, clients and
professional contacts are personal friends of yours and you have contacted them
in a social capacity;

 

 
10.2.5.
if requested by the Company cease to be an authorized signatory of the Company
or hold a power of attorney for the Company.

 
10.3.
The Company reserves the right to require you to take holiday which is accrued
up to the commencement of garden leave and which will accrue to the date your
employment terminates during the period of garden leave on such day or days as
the Company may specify. No contractual holiday entitlement shall accrue during
such period itself, save that your entitlement to annual leave pursuant to
regulation 13 of the Regulations shall continue to accrue during such period.

 
10.4.
During any such period referred to in clause 10.1, the Company shall be under no
obligation to provide any work for you and you shall continue to be bound by the
express and implied duties of your employment including, without limitation, by
the duty of fidelity and good faith owed to the Company and, for the avoidance
of doubt but without limitation, by the provisions of clause 18.

 
10.5.
During any such period referred to in clause 10.1, the Company shall be entitled
to make such reasonable announcements or statements to employees, clients and
professional contacts of the Company and other third parties concerning you as
may be appropriate.

 
11.
CONFIDENTIALITY

 
11.1.
You will not (except in the proper course of your duties) either during or after
the termination of your employment, directly or indirectly make use of,
communicate or divulge to any person or corporate body and shall use your best
endeavours to prevent the publication or disclosure of secret or confidential
information including, without limitation, any trade secrets, customer names,
customer lists, customer profiles, prospective customer lists, mailing lists,
receipts, documentation, computer programs, drawings, designs, information
regarding product development, existing projects, marketing plans, sales plans,
information relating to the Company’s strategy, plans, or employees,
manufacturing, marketing and/or distribution systems plans, management
organization information (including data and other information relating to
members of the Board and management), operating policies or manuals, business
plans, financial records or other financial, commercial, business or technical
information relating to the Company or any of its subsidiaries or affiliates or
information designated as confidential or proprietary that the Company or any of
its subsidiaries or affiliates may receive belonging to suppliers, customers or
others who do business with the Company or any of its subsidiaries or affiliates
(collectively, “Confidential Information”) unless such Confidential Information
has been previously disclosed to the public by the Company or has otherwise
become available to the public (other than by reason of Employee’s breach of
this clause 11.1).

 
11.2.
If your job involves the handling of personal data on employees, it is a further
condition that you must not reveal any of it to others, whether employees or
not, without proper authorisation from the CEO.

 
11.3.
A breach of the above may result in disciplinary action.

 
7

--------------------------------------------------------------------------------



11.4.
For the avoidance of doubt, the termination of this contract or variation of any
of its terms or conditions for any reason shall not affect the obligations of
confidentiality set out above, except that they shall cease to apply to any
information or knowledge which may subsequently come into the public domain
other than by way of unauthorised disclosure in breach of the above obligations.

 
11.5.
All programmes and information about the Company’s affairs held on a computer
owned by you shall be deleted on the termination of your employment and if
requested by the Company you will make the computer available for inspection by
the Company to ensure that this has been effectively carried out.

 
12.
RETURN OF COMPANY’S PROPERTY AND REPAYMENT OF SUMS DUE TO THE COMPANY

 
On the termination of your employment for whatever reason, or at any time on the
request of the Company, you must immediately return to the Company in accordance
with its instructions all equipment, Confidential Information, correspondence,
records plans, statistics, specifications, magnetic disks, tapes or other
software storage media, models, notes, papers, reports and other documents and
any copies thereof and any other property belonging to the Company whether in
hard copy or in electronic or machine readable form (including but not limited
to Company car, keys, credit and charge cards and passes which may be in your
possession or under your control. All programmes and information about the
Company’s affairs held on a computer owned by you shall be deleted on the
termination of your employment and if requested by the Company you will make the
computer available for inspection to the Company to ensure that this has been
effectively carried out. You will provide details of any password used by you to
access the computer system or PC of any member of the Company and will not
retain any copies thereof. If you have a loan you will be required to repay it
in full before your employment ends. If you owe any money to the Company then
the Company has the right to deduct such sums from any payment due to you. This
is without prejudice to the Company’s other remedies to recover any sums due
from you to the Company. No outstanding payments will be made to you until the
requirements in this clause are met. You will, if so required by the Company,
confirm in writing that you have complied with your obligations under this
clause.
 
8

--------------------------------------------------------------------------------



13.
RESTRICTIVE COVENANTS

 
13.1.
In this clause the words and expressions set out below shall have the following
meanings:

 
“Customer”
means any person, firm or company who was at any time during the Relevant Period
a customer or client of the Company or any Relevant Group Company and with or
for whom you or any person reporting to you had dealings, was responsible or
acted or in respect of whom you had access to Confidential Information during
the Relevant Period (other than at a de minimis level);
   
“Effective Date” 
means the Termination Date or (if earlier) the date on which you commence Garden
Leave;
   
“Group Company”
means any holding company for the time being of the Company or any subsidiary
for the time being of the Company or any such holding company (for which purpose
“holding company” and “subsidiary” shall have the meaning set out in section
736, Companies Act 1985 as amended);
   
“Key Employee”
means any person who was an employee, director or consultant employed or engaged
by the Company or any Relevant Group Company at the Effective Date or at any
time in the Relevant Period and in each case who worked or provided services in
an executive or senior managerial capacity and with or for whom you or any
person reporting directly to you dealt personally (other than at a de minimis
level) or had material involvement with or in respect of whom you had access to
Confidential Information, during the Relevant Period.;
   
“Minority Investor”
means a person who is the beneficial owner of shares or other securities of any
company whose shares are quoted on any Recognised Investment Exchange which when
aggregated with shares or other securities beneficially owned by his or her
spouse, children, step children, parents and parents’ children total no more
than one per cent. of any single class of shares or other securities in such
company;
   
“Prospective Customer”
means any person, firm or company who was at any time during the period of 6
months immediately preceding the Effective Date in negotiations with the Company
or any Relevant Group Company with a view to such person, firm or company
dealing with the Company or any Relevant Group Company as a customer or client
and with or for whom you or any person reporting directly to you had dealings ,
was responsible or acted (other than at a de minimis level) or about whom you
had access to Confidential Information during the said period;


9

--------------------------------------------------------------------------------


 
“Prospective Supplier”
means any person, firm or company who was at any time during the period of 6
months immediately preceding the Effective Date in negotiations with the Company
or any Relevant Group Company with a view to such person, firm or company
dealing with the Company or any Relevant Group Company as a supplier of goods or
services and with or for whom you or any person reporting to you had dealings,
was responsible or acted (other than at a de minimis level) or about whom you
had access to Confidential Information during the said period.
   
“Recognised Investment Exchange”
has the meaning given to it in section 285, Financial Services and Markets Act
2000;
   
“Relevant Capacity”
means either alone or jointly with another or others, whether as principal,
agent, consultant, director, partner, shareholder, independent contractor,
employee or in any other capacity, whether directly or indirectly through any
other person, firm or company, and whether for your own benefit or that of
others;
    “Relevant Group Company” means any Group Company to which you have rendered
services or which you had management or operational responsibility during the
course of your employment at any time during the Relevant Period;    
“Relevant Period”
means the twelve-month period ending with the Effective Date;
   
“Restricted Area”
means England and such other countries in which the Company or any Relevant
Group Company carried on any Restricted Business at the Effective Date;
   
“Restricted Business”
means the business of providing targeted branded mobile phone content services
and mobile and voice chat and community services direct to customers and
offering an adult television channel;
   
“Supplier”
means any person, firm or company who at any time during the Relevant period was
a supplier of goods or services to the Company or any Relevant Group Company and
with or for whom you or any person reporting directly to you had dealings, was
responsible or acted (other than at a de minimis level) or about whom you had
access to Confidential Information, during the Relevant Period.


10

--------------------------------------------------------------------------------





13.2.
You shall not in a Relevant Capacity (save as a Minority Investor or with the
express written consent of the Board):

 

 
13.2.1.
for the period of 9 months from the Effective Date take any steps preparatory to
or be engaged or concerned or interested in or carry on any business within the
Restricted Area which competes with (or will within such period compete with)
the Restricted Business;

 

 
13.2.2.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date (whether orally or by way of letters, circulars or otherwise)
canvass, solicit, interfere with or endeavour to entice away from the Company or
any Relevant Group Company the custom or business of any Customer;

 

 
13.2.3.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date (whether orally or by way of letters, circulars or otherwise)
canvass, solicit, interfere with or endeavour to entice away from the Company or
any other Group Company the custom or business of any Prospective Customer;

 

 
13.2.4.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date have any business dealings with or act for or provide
services to any Customer;

 

 
13.2.5.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date have any business dealings with or act for or provide
services to any Prospective Customer;

 

 
13.2.6.
for the period of 12 months from the Effective Date solicit or endeavour to
entice away from the Company or any Relevant Group Company or offer employment
to any Key Employee, or do any act which may encourage any Key Employee to
terminate his employment, appointment or contract with the Company or any
Relevant Group Company;

 

 
13.2.7.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date (whether orally or by way of letters, circulars or otherwise)
canvass, solicit, interfere with or seek to disrupt, or endeavour to entice away
from the Company or any Relevant Group Company the goods or services provided to
the Company or any Relevant Group Company by any Supplier;

 

 
13.2.8.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date (whether orally or by way of letters, circulars or otherwise)
canvass, solicit, interfere with or seek to disrupt, or endeavour to entice away
from the Company or any Relevant Group Company the goods or services provided to
the Company or any Relevant Group Company by any Prospective Supplier;

 

 
13.2.9.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date have any business dealings with any Supplier;

 

11

--------------------------------------------------------------------------------




 
13.2.10.
so as to compete with the Restricted Business for the period of 12 months from
the Effective Date have any business dealings with any Prospective Supplier; or

 

 
13.2.11.
for the period of 12 months from the Effective Date do or say anything likely or
calculated to lead any person, firm or company to cease or not to offer to the
Company or any other Group Company any rights of purchase, sale or agency; or

 

 
13.2.12.
encourage, assist or procure any other person, firm, company or other
organisation to do anything which, if done by you, would be a breach of any of
your obligations under clauses 13.2.1 to 13.2.11 above.

 
13.3.
You shall not at any time (whether during the employment or thereafter) use any
name (whether as part of a corporate name or otherwise) which is used by the
Company or any other Group Company at the Termination Date or any other name
which is likely to cause confusion with any such name in the minds of members of
the public.

 
13.4.
You shall not at any time after the Termination Date represent yourself as being
employed by or otherwise connected with the Company or any other Group Company.

 
13.5.
You shall at the request of the Company enter into a direct agreement or
undertaking with any other Group Company by which you will accept restrictions
corresponding to the restrictions contained in this clause.

 
13.6.
You acknowledge that the provisions of this clause constitute severable
undertakings given for the benefit of the Company and all other Group Companies
and may be enforced by the Company on its own behalf or on behalf of any other
Group Company.

 
13.7.
Before accepting any employment, appointment or engagement with any third party
either during your employment or at any time during the period of 6 months after
the Termination Date you shall draw the provisions of this clause to the
attention of such third party.

 
13.8.
Each of the restrictions contained at clauses 13.2 to 13.4 constitutes an
entirely separate and independent restriction and is considered by the parties
each of whom has taken independent legal advice to be reasonable and necessary
for the protection of the legitimate interests of the Company and Group but if
any such restriction or part thereof shall be found void, invalid, illegal or
unenforceable by any court of competent jurisdiction but would be valid if some
words were deleted therefrom, or the period thereof reduced, or area covered or
range of activities reduced, such restriction shall apply with such modification
as may be necessary to make it valid and effective.

 
13.9.
In the event of any clause contained in this Agreement or any part thereof being
declared invalid or unenforceable by any court of competent jurisdiction, all
other clauses or parts thereof contained in this Agreement shall remain in full
force and effect and shall not be affected thereby.

 
14.
DISCIPLINARY PROCEDURE AND GRIEVANCE PROCEDURES

 
The Company’s Disciplinary Procedure and Grievance Procedure are available from
the Company. This sets out the guidelines for dealing with disciplinary and
grievance issues. However, these procedures will not form part of your contract
of employment.

12

--------------------------------------------------------------------------------



15.
SAFEGUARDING INFORMATION AND COMMUNICATION SYSTEMS

 
15.1.
The Company regards the integrity of its computer system as central to the
success of the business. Its policy is to take any measures it considers
necessary to ensure that all aspects of the system are fully protected.

 
15.2.
Misuse of the computer is a serious disciplinary offence. The following are
examples of misuse:

 

 
15.2.1.
fraud and theft;

 

 
15.2.2.
system sabotage;

 

 
15.2.3.
introduction of viruses and time bombs;

 

 
15.2.4.
using unauthorized software;

 

 
15.2.5.
obtaining unauthorised access;

 

 
15.2.6.
using the system for private work or game playing;

 

 
15.2.7.
breaches of the Data Protection Act;

 

 
15.2.8.
sending abusive, rude, discriminatory or defamatory messages via electronic
mail; and

 

 
15.2.9.
hacking.

 
15.3.
This list is not exhaustive. Depending on the circumstances of each case, misuse
of the computer system is likely to be considered a gross misconduct offence,
punishable by dismissal. Misuse amounting to criminal conduct will be reported
to the police. You agree to indemnify the Company during and after your
employment against all liability resulting from your breach of this clause.

 
15.4.
If you suspect that a fellow employee is abusing the computer system should
raise the matter with the CEO.

 
15.5.
Company communication systems, which include telephone, fax, electronic mail and
the Internet, must be used only for legitimate business purposes. It is accepted
that you may from time to time need to make some personal use of these
facilities but this and any form of non-business use of these facilities must be
kept to a minimum. Personal use of Company facilities will be acceptable only
provided that the frequency and duration of such usage does not interfere with
the performance of your duties. The cost incurred through the personal use of
Company and Group Company facilities may be re-charged to you and deducted from
your salary at the Company’s discretion. The Company reserves the right to
monitor all e-mail/internet activity by you for the purposes of ensuring
compliance with the Company’s policies and procedures and of ensuring compliance
with relevant regulatory requirements and you hereby consent to such monitoring.

 
16.
INTELLECTUAL PROPERTY

 
16.1.
You acknowledge that because of the nature of your duties and the particular
responsibilities arising as a result of such duties that you owe to the Company,
you have a special obligation to further the interests of the Company.

 
16.2.
You shall promptly disclose to the Company any idea or invention created in the
manner prescribed by sections 39(1) and 39(2) of the Patents Act 1977. Any such
inventions will then be dealt with in accordance with the provisions expressed
in that Act.

 
13

--------------------------------------------------------------------------------



16.3.
You acknowledge that all trade marks, registered designs, design rights,
copyright, database rights and other intellectual property rights (together,
where registerable with the right to apply for registration of the same, aside
from those described in clause 18.2), whether in existence now or coming into
existence at any time in the future, will, on creation either during the normal
course of employment or by using materials, tools or knowledge made available
through your employment, vest in and be the exclusive property of the Company or
any of Group Company which the Company shall nominate and if required to do so
(whether during or after the termination of your employment), you shall execute
all instruments and do all things necessary to vest ownership in the above
rights in the Company as sole beneficial owner. Where the same does not
automatically vest by Act of Parliament, you shall immediately assign the same
to the Company. You irrevocably waive all your rights pursuant to sections 77 to
83 inclusive of the Copyright Designs and Patents Act 1988 and any statutory
amendment thereto.

 
16.4.
You appoint the Company to be your attorney in your name and on your behalf to
execute any such instrument or do any such thing necessary for the purpose of
giving to the Company or its nominee, the full benefit of the provisions of this
clause 18 and acknowledge in favour of any third party that a certificate in
writing signed by any director or secretary of the Company, that any instrument
or act falls within the authority conferred shall be conclusive evidence that
such is the case.

 
17.
WHOLE AGREEMENT

 
17.1.
This letter constitutes the whole agreement between the parties. All other
agreements (if any) for service between the Company and you are hereby abrogated
and superseded and any sum or sums paid to you by way of remuneration under any
such other agreements after the commencement of the employment shall be deemed
to have been received by you on account of the remuneration payable to you under
this letter. You have not been induced to enter into an agreement in the form of
this letter in reliance on, nor have you been given any warranty,
representation, statement, agreement or undertaking of any nature whatsoever
other than as are expressly set out in this letter and, to the extent that any
of them have been, you unconditionally and irrevocably waive any claims, rights
or remedies which you might otherwise have had in relation thereto.

 
17.2.
There is no collective agreement which directly affects the terms and conditions
of employment contained in this letter.

 
18.
RETIREMENT

 
Your normal retirement age will be 65.
 
19.
EXCLUSIVITY OF SERVICE

 
19.1.
Unless prevented by ill health and except during holiday taken in accordance
with clause 6 you are required to devote your full working time, attention and
abilities to your job duties during working hours and to act in the best
interests of the Company at all times.

 
19.2.
You must not during your employment (including, without limitation, any period
of garden leave) without the written consent of the Company carry on or be or
plan or attempt to be in any way directly or indirectly engaged, concerned or
interested in any other business or undertaking (whether alone or on your own
behalf or on behalf of or in association or in conjunction with any other person
and whether as an employee or in any other capacity) where this is or is likely
to compete with, or be in conflict with, the business of the Company or where
this may affect the efficient discharge of your duties. You must therefore
notify the Head of Worldwide Sales if you wish to enter into any other
employment or acquire any other business interest during the course of your
employment.

 
14

--------------------------------------------------------------------------------



20.
POLICIES AND PROCEDURES

 
You agree to comply with the rules, policies and procedures of the Company in
force from time to time.
 
21.
DATA PROTECTION

 
21.1.
You hereby explicitly consent to the processing of personal data, (including any
sensitive personal data, held or obtained or collected by the Company in
relation to your employment) and the transfer of this data outside the EEA for
the operation, administration or security arrangements and legitimate interests
of the Company and in order to fulfil the Company’s obligations to you.

 
21.2.
You agree to fully observe and perform the obligations imposed on individuals
contained in the Data Protection Act 1998 (“the Act”) and any codes of practice
or guidance issued under the Act and the Company’s data protection policy in
force from time to time in relation to any personal data including sensitive
personal data that may come into your possession whilst employed by the Company.
Breach of this clause may constitute a disciplinary offence.

 
21.3.
The Company may from time to time need to make your records available to its
professional advisers, including its lawyers, accountants or auditors and to
legal and regulatory authorities, such as the Inland Revenue or the FSA, and to
other parties which provide products or services to the Company, such as its
pension administrators.

 
21.4.
You should immediately notify Human Resources in writing of any changes to your
personal details. Such changes may include but are not limited to:

 

 
21.4.1.
your name, change of address or telephone number;

 

 
21.4.2.
date of marriage, divorce or births in your immediate family;

 

 
21.4.3.
examination passes;

 

 
21.4.4.
change of life assurance beneficiary;

 

 
21.4.5.
change of address, telephone number, etc. of next of kin or emergency contact;

 

 
21.4.6.
bank details;

 

 
21.4.7.
arrest, prosecution or conviction for a criminal offence;

 

 
21.4.8.
any disciplinary action taken against you by a professional or regulatory body
or if you become bankrupt, apply for or have made against you a receiving order,
make any composition with your creditors or commit any act of bankruptcy.

 
22.
EQUAL OPPORTUNITIES POLICY

 
The Company has an equal opportunities policy which will be given to you on
joining. You will take the benefit of this policy, but you are also required to
observe its terms (although these do not form part of your contract of
employment).

15

--------------------------------------------------------------------------------



23.
AMENDMENTS AND WAIVERS

 
23.1.
No amendment to the provisions of this letter shall be effective unless in
writing and signed by both parties hereto or their duly authorized
representatives.

 
23.2.
All rights, remedies and powers conferred upon the parties hereto are cumulative
and shall not be deemed or construed to be exclusive of any other rights,
remedies or powers now or hereafter conferred upon the parties hereto or either
of them by law or otherwise.

 
23.3.
Any failure at any time to insist upon or enforce any such right, remedy or
power shall not be construed as a waiver thereof.

 
24.
WARRANTY AND UNDERTAKING

 
24.1.
You represent and warrant that you are not a party to any agreement, contract
(whether of employment or otherwise) or understanding, which requires you to
preserve the confidentiality of any information, client lists, trade secrets or
other confidential information or which would in any way restrict or prohibit
him from or conflict with or be breached by your undertaking or performing any
of the duties of the employment in accordance with the terms and conditions of
this Agreement.

 
24.2.
You undertake that forthwith upon receiving from any person, firm or company an
offer of employment, agency, consultancy, partnership or joint venture, or an
approach which may result in such an offer being received, during the employment
or whilst any of the restrictions in this Agreement continue in force you will
forthwith notify the Company and provide the person, firm or company making the
offer with a full and accurate copy of this Agreement.

 
25.
NOTICES

 
Any notice required or desired to be delivered under this Agreement shall be in
writing and shall be delivered personally, by courier service, by registered
mail, return receipt requested, or by telecopy and shall be effective upon
actual receipt when delivered or sent by telecopy and upon mailing when sent by
registered mail, and shall be addressed as follows (or to such other address as
the party entitled to notice shall hereafter designate in accordance with the
terms hereof):
 
If to the Company:
 
AMV Holding Limited
65 High Street
Marlow
Buckinghamshire, United Kingdom


If to Employee:
 
Nathaniel MacLeitch
AMV Holding Limited
65 High Street
Marlow
Buckinghamshire, United Kingdom


26.
POST-TERMINATION PROVISIONS

 
Any provision of this letter which contemplates or is capable of operation after
the termination of the employment shall apply notwithstanding termination of the
employment for whatever reason including, without limitation, an unlawful
termination by the Company.

16

--------------------------------------------------------------------------------



27.
GOVERNING LAW

 
27.1.
This letter shall be governed by and construed in all respects in accordance
with the laws of England.

 
27.2.
Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the English Courts.

 
We hope you find this offer acceptable. Please confirm your agreement to these
terms of employment by signing the enclosed copy of this document and returning
it to the Company’s General Counsel.
 
Yours sincerely
 
On behalf of the Company
 
By:
/s/ James Lefkowitz
   
Name:
James Lefkowitz
   
Title:
Director
   

Personal ID Number:       
 
I confirm my agreement to the above terms of employment.
 
By:
/s/ Nathaniel MacLeitch
   
Name:
Nathaniel MacLeitch
   

Personal ID Number:       

17

--------------------------------------------------------------------------------


 